Appeal from a decision of the Unemployment Insurance Appeal Board, filed July 30, 1996, which, inter alia, ruled that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
The employer’s request to reopen this case where the Administrative Law Judge (hereinafter ALJ) had rendered a decision approving claimant’s application for unemployment insurance benefits was granted, after which the ALJ reversed *781the initial decision and ruled that claimant left her employment under disqualifying conditions. This decision was subsequently affirmed by the Unemployment Insurance Appeal Board. Claimant now contends that the ALJ abused his discretion in reopening the initial decision. We disagree. In view of the employer’s excuse that it failed to receive notice of the initial hearing, we find no abuse of discretion by the ALJ in reopening the case (see, 12 NYCRR 461.8). Although not raised by claimant, we find that the Board’s decision disqualifying claimant from receiving unemployment insurance benefits is supported by substantial evidence, inasmuch as the record reveals that claimant left her employment for the purpose of attending school (see, Matter of Kucich [Hudacs], 204 AD2d 929).
Cardona, P. J., White, Casey, Peters and Carpinello, JJ., concur. Ordered that the decision is affirmed, without costs.